Citation Nr: 0523637	
Decision Date: 08/26/05    Archive Date: 09/09/05

DOCKET NO.  03-19 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for the residuals of a 
right knee injury with degenerative joint disease, currently 
evaluated as 20 percent disabling, with an additional, 
separate 50 percent rating assigned for limitation of 
extension of the knee from January 18, 2005.

2.  Entitlement to an increased rating for the residuals of a 
left knee injury with degenerative joint disease, currently 
evaluated as 20 percent disabling, with an additional, 
separate 50 percent rating assigned for limitation of 
extension of the knee from January 18, 2005.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to 
January 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 decision by the RO.  By that 
decision, the RO denied the veteran's claim for ratings in 
excess of 20 percent for disabilities of each knee.  The RO 
also denied his claim for a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

This case was previously before the Board in August 2004, 
when it was remanded for additional development.  In April 
2005, while the case was in remand status, the RO confirmed 
and continued the 20 percent evaluations previously assigned 
for each knee, but awarded additional, separate 50 percent 
ratings for limitation of extension in each knee, effective 
from January 18, 2005.  The RO also granted TDIU.  
Accordingly, the issues now on appeal have been characterized 
as set forth above, on the title page.

For the reasons set forth below, this appeal is again being 
REMANDED to the RO, via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


REMAND

When this case was remanded in August 2004, the Board noted, 
among other things, that the VA medical records then 
associated with the claims file were dated only through early 
2002 and did not include treatment notes and/or an operative 
report for the right knee surgery reported by the veteran in 
a June 2002 notice of disagreement.  Accordingly, the Board 
requested that the RO update all VA treatment records and 
ensure that all records with respect to the right knee 
surgery were obtained and associated with the claims file.

Unfortunately, the requested development has not been 
completed.  The veteran's knees were examined on remand in 
January 2005.  At that time, he again reported that he had 
had surgery on the right knee.  More specifically, he 
indicated that he had had surgery "approximately three years 
ago at the Little Rock VA Hospital . . . ."  He also 
reported that he had seen a physician twice in the past year 
for his knee condition.  Notably, he indicated in March 2002 
that he gets all of his current treatment for his knees at VA 
facilities, and does not see "outside doctors".  
Nevertheless, there is nothing in the file to show that any 
further attempt has been made to obtain additional records of 
VA treatment and/or surgery since the time of the Board's 
remand.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been fully completed, another remand is now required.  See 
also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that 
VA is charged with constructive notice of medical evidence in 
its possession).

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the VA Medical Centers in Little Rock 
and North Little Rock, Arkansas to provide 
copies of any records in their possession 
reflecting treatment the veteran has had for 
his knees since January 1, 2002, and to 
provide copies of any treatment notes and/or 
operative reports associated with the right 
knee surgery reported by the veteran.  The 
materials obtained should be associated with 
the claims file.

2.  Thereafter, take adjudicatory action on 
the claims here in question.  If any benefit 
sought is denied, issue the veteran and his 
representative a supplemental statement of 
the case (SSOC).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


